Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May __, 2020,
is by and among LiqTech International, Inc., a Nevada corporation (the
“Company”), and each of the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.     The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act” or the
“Securities Act”), and Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the 1933 Act.

 

B.     The Company has authorized the sale and issuance of up to $8,000,000 in
shares of the Company’s common stock, par value $0.001 per share (together with
any capital stock into which such common stock shall have been changed or any
share capital resulting from a reclassification of such common stock, the
“Common Stock”) and (b) prefunded warrants to purchase shares of Common Stock in
the form of Exhibit A attached hereto, exercisable for no additional
consideration (“Warrants”). The Warrants, together with shares of Common Stock
purchased hereunder and shares of Common Stock issuable upon exercise of the
Warrants (“Warrant Shares”), are collectively referred to herein as the
“Securities”).

 

C.     Contemporaneous herewith, the parties are executing and delivering a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company will agree to
provide certain registration rights to the Buyers under the 1933 Act and
applicable state securities laws.

 

D.     Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, the Purchase Shares and the
Warrants set forth opposite such Buyer’s name in the Schedule of Buyers.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.

PURCHASE AND SALE OF PURCHASED SECURITIES.

 

(a)     Purchase of Purchased Securities.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), (i) the
number of shares of Common Stock as is set forth opposite such Buyer’s name on
the Schedule of Buyers (sometimes referred to herein as “Purchase Shares”) and
(ii) prefunded Warrants in the form of Exhibit A attached hereto, in lieu of
shares of Common Stock, to purchase shares of Common Stock, exercisable for no
additional consideration, for the number of Warrant Shares as set forth opposite
such Buyer’s name on the Schedule of Buyers (collectively, the “Purchased
Securities”).

 

1

--------------------------------------------------------------------------------

 

 

(b)     Closing.  The closing (the “Closing”) of the purchase of the Purchased
Securities by the Buyers shall occur by electronic or transmission as mutually
acceptable to the parties. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 6 and 7 below are satisfied or
waived (or such other date as is mutually agreed to by the Company and each
Buyer).  As used herein “Business Day” means any day other than a Saturday, a
Sunday or any day on which commercial banks in The City of New York are
authorized or required by law or executive order to close or be closed;
provided, however, for clarification, commercial banks in The City of New York
shall not be deemed to be authorized or required by law or executive order to
close or be closed due to “stay at home”, “shelter-in-place”, “non-essential
employee” or any other similar orders or restrictions or the closure of any
physical branch locations at the direction of any governmental authority so long
as the electronic funds transfer systems (including for wire transfers) of
commercial banks in The City of New York are open for use by customers on such
day.

 

(c)     Securities Purchase Price.  The aggregate purchase price for the
Purchased Securities to be purchased by each Buyer (the “Purchase Price”) shall
be the amount set forth opposite such Buyer’s name on the Schedule of Buyers.

 

(d)     Form of Payment for Purchased Securities.  On the Closing Date, (i) each
Buyer shall pay its respective Purchase Price to the Company for the Purchased
Securities to be issued and sold to such Buyer at the Closing set forth opposite
such Buyer’s name on the Schedule of Buyers, by wire transfer of immediately
available funds and (ii) the Company shall deliver or cause to be delivered to
each Buyer the Purchase Securities as is set forth opposite such Buyer’s name on
the Schedule of Buyers, duly executed (with respect to the Warrants) on behalf
of the Company and registered in the name of such Buyer or its designee.

 

2.

BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)     Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to conduct its business as
currently conducted and enter into and to consummate the transactions
contemplated by the Transaction Documents (as defined below) to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.

 

(b)     No Public Sale or Distribution. Such Buyer (i) is acquiring its Purchase
Securities, and (ii) upon exercise of its Warrants (in accordance with the
Warrants) will acquire Common Stock, in each case, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws, except pursuant
to sales registered or exempted under the 1933 Act; provided, however, by making
the representations herein, such Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
from registration under the 1933 Act. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities in violation of applicable securities laws. For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity (as
defined below) or any department or agency thereof.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Accredited Investor Status. At the time such Buyer was offered the
Securities, it was and, as of the date hereof, such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(d)     Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)     Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Buyer. Such Buyer and its advisors, if any, have had (i)
the opportunity to review the Transaction Documents and the SEC Documents (as
defined below) and has been afforded the opportunity to ask such questions of
the Company as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other due diligence investigations conducted by such Buyer or its advisors,
if any, or its representatives shall modify, amend or affect such Buyer’s right
to rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Buyer did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising. Such Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities. Such Buyer is not relying upon, and has not
relied upon, any statement, representation or warranty made by any person,
except for statements, representations and warranties contained in this
Agreement, in making its investment or decision to invest in the Company.

 

3

--------------------------------------------------------------------------------

 

 

(f)     No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)     Transfer or Resale. Such Buyer understands that: (i) the Securities have
not been registered under the 1933 Act or any state securities laws, and may not
be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. Notwithstanding the foregoing, the Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document,
including, without limitation, this Section 2(g).

 

(h)     Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)     No Conflicts.  The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Buyer, or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

4

--------------------------------------------------------------------------------

 

 

(j)     Non-Reliance. Each Buyer acknowledges and agrees that neither the
Company nor any Subsidiary (as defined below) of the Company makes or has made
any representations or warranties with respect to the Company or its
Subsidiaries, or transactions contemplated hereby, other than those specifically
set forth in Section 3.

 

(k)     No Bad Actor Disqualification Event.  Such Buyer represents, after
reasonable inquiry, that none of the “Bad Actor” disqualifying events described
in Rule 506(d)(l)(i) to (viii) under the 1933 Act (a “Disqualification Event”)
is applicable to such Buyer or any of its Rule 506(d) Related Parties (if any).
“Rule 506(d) Related Party” means a person or entity that is a beneficial owner
of such Buyer’s securities for purposes of Rule 506(d).

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)     Organization and Qualification.  Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authority to own their properties and
to carry on their business as now being conducted.  Each of the Company and each
of its Subsidiaries is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect (as defined
below).  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or any other
agreements or instruments to be entered into in connection herewith or therewith
or (iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents.  “Subsidiary” means, with respect to the Company, (A) any
corporation, association or other business entity (other than a partnership or
limited liability company) of which more than fifty percent (50%) of the total
voting power of the Capital Stock entitled (without regard to the occurrence of
any contingency, but after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees, as applicable, of such corporation,
association or other business entity is owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person; and (B) any partnership or limited liability company where (i) more than
fifty percent (50%) of the capital accounts, distribution rights, equity and
voting interests, or of the general and limited partnership interests, as
applicable, of such partnership or limited liability company are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person, whether in the form of membership, general, special
or limited partnership or limited liability company interests or otherwise; and
(ii) such Person or any one or more of the other Subsidiaries of such Person is
a controlling general partner of, or otherwise controls, such partnership or
limited liability company.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Authorization; Enforcement; Validity.  The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Warrants, the reservation
for issuance and issuance of Warrant Shares) have been duly authorized by the
Company’s board of directors (the “Board of Directors”), and (other than
(i)  any filings as may be required by any state securities agencies and (ii) a
Listing of Additional Shares Notification with the Principal Market (as defined
below) (collectively, the “Required Filings”)) no further filing, consent or
authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body.  This
Agreement has been, and the other Transaction Documents to which it is a party
will be prior to the Closing, duly executed and delivered by the Company, and
each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.  “Transaction
Documents” means, this Agreement, the Warrants and the Registration Rights
Agreement.

 

(c)     Issuance of Securities.  The issuance of the Securities is duly
authorized and when issued and delivered in accordance with the terms of the
Transaction Documents, the Securities shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof.  As of the Closing, the Company shall have
reserved a sufficient number of shares of Common Stock for issuance upon the
exercise of the Warrants. Upon issuance in accordance with the Warrants, the
Warrant Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights or Liens with respect to the issuance
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock; provided that there is no pledge of any of the Warrants by the
Buyer thereof at the time of such issuance. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 

6

--------------------------------------------------------------------------------

 

 

(d)     No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and the Warrant Shares and the reservation for issuance
of the Warrant Shares) will not (i) result in a violation of the Articles of
Incorporation (as defined below), Bylaws (as defined below), certificate of
formation, memorandum of association, articles of association, bylaws or other
organizational documents of the Company, or any capital stock or other
securities of the Company, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) assuming the
accuracy of the representations and warranties in Section 2, result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, foreign, federal and state securities laws and regulations
and the rules and regulations of the Nasdaq Capital Market (the “Principal
Market”) and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected, assuming, with respect to clauses (ii) and (iii) above, the making of
the Required Filings and except in the case of clauses (ii) and (iii) above, for
such breaches, violations or conflicts as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(e)     Consents.  Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the Required Filings and such consents, authorizations, filings
or registrations the absence of which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), any
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof.  To the Company’s knowledge, other
than the Required Filings, all consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents.  The Company
is not in violation of the requirements of the Principal Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock.  “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

7

--------------------------------------------------------------------------------

 

 

(f)     Acknowledgment Regarding Each Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act” or the “Exchange Act”)).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s and
each Subsidiary’s decision to enter into the Transaction Documents to which it
is a party has been based solely on the independent evaluation by the Company,
each Subsidiary and their respective representatives.

 

(g)     No General Solicitation; No Placement Agent.  Except as set forth on
Schedule 3(g), neither the Company, nor any of its Subsidiaries or affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the offer or sale of the Securities.

 

(h)     No Integrated Offering.  None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company in connection with
the offering of the Securities for purposes of the 1933 Act or under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation. 
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings of securities of the
Company.

 

(i)     Financial Statements.  Except as set forth on Schedule 3(i), during the
one (1) year prior to the date hereof, the Company has timely filed all reports,
schedules, forms, proxy statements, statements and other documents required to
be filed by it with the SEC (other than Section 16 ownership filings) pursuant
to the reporting requirements of the 1934 Act (reports filed in compliance with
the time period specified in Rule 12b-25 promulgated under the 1934 Act shall be
considered timely for this purpose) (all of the foregoing filed prior to the
date hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents (the “Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto as in effect as of the time of filing.  Such
Financial Statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such Financial Statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate).  The Company is not currently contemplating
to amend or restate any of the Financial Statements (including, without
limitation, any notes or any letter of the independent accountants of the
Company with respect thereto), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in material compliance with GAAP and the rules and regulations
of the SEC.  The Company has not been informed by its independent accountants
that they recommend that the Company amend or restate any of the Financial
Statements or that there is any need for the Company to amend or restate any of
the Financial Statements.

 

8

--------------------------------------------------------------------------------

 

 

(j)     Absence of Certain Changes.  Since the date of the Company’s most recent
Financial Statements, there has been no material adverse change and no material
adverse development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. 

 

(k)     Regulatory Permits.  Since April 15, 2019, (i) the Common Stock has been
listed or designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market.  The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

9

--------------------------------------------------------------------------------

 

 

(l)     Foreign Corrupt Practices.  Neither the Company, any of the Company’s
Subsidiaries, nor any director, officer, employee thereof, nor, to the Company’s
knowledge, any agent or any other person acting for or on behalf of the
foregoing (individually and collectively, a “Company Affiliate”) have violated
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws, nor, to the Company’s knowledge, has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i)     (A) influencing any act or decision of such Government Official in
his/her official capacity, (B) inducing such Government Official to do or omit
to do any act in violation of his/her lawful duty, (C) securing any improper
advantage, or (D) inducing such Government Official to influence or affect any
act or decision of any Governmental Entity, or

 

(ii)     assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(m)     Sarbanes-Oxley Act.  The Company and each Subsidiary is in material
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, and any and all applicable rules and regulations promulgated
by the SEC thereunder.

 

(n)     Equity Capitalization.

 

(i)     Authorized and Outstanding Capital Stock.  As of the date hereof, the
authorized capital stock of the Company consists of (A) 25,000,000 shares of
Common Stock, of which, 20,555,878 are issued and outstanding and 169,965 shares
are reserved for issuance pursuant to Convertible Securities (as defined below)
(other than the Warrants) exercisable or exchangeable for, or convertible into,
shares of Common Stock and (B)  2,500,000 shares of Series A Mandatory
Convertible Preferred Stock, none of which are issued and outstanding.  No
shares of Common Stock are held in the treasury of the Company. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 

10

--------------------------------------------------------------------------------

 

 

(ii)     Existing Securities; Obligations.  Except as set forth in the SEC
Documents, none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) other than
stock options and restricted stock awarded to employees of the Company under
equity incentive plans adopted by the Board of Directors of the Company and
described in the SEC Documents, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries, or contracts, commitments, understandings or arrangements
by which the Company or any of its Subsidiaries is or may become bound to issue
additional shares, interests or capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries; (C) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; and (F) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

(iii)     Organizational Documents.  The Company has made available to the
Buyers true, correct and complete copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), the Certificate of Designation of Preferences, Rights and
Limitations of Series A Convertible Preferred Stock of LiqTech International,
Inc. and the Company’s bylaws, as amended and as in effect on the date hereof
(the “Bylaws”), and the terms of all Convertible Securities and the material
rights of the holders thereof in respect thereto.

 

(o)     Indebtedness and Other Contracts.  Except as set forth in the SEC
Documents, neither the Company nor any of its Subsidiaries (i) has any material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) has any financing statements securing
obligations in any amounts filed in connection with the Company or any of its
Subsidiaries; (iii) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses
consistent with past practices and which, individually or in the aggregate, do
not or could not have a Material Adverse Effect.  For purposes of this
Agreement:  (x) “Indebtedness” of any Person means, without duplication, (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease,
(G) all indebtedness referred to in clauses (A) through (F) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(A) through (G) above; and (y) “Contingent Obligation” means, as to any Person,
any direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 

11

--------------------------------------------------------------------------------

 

 

(p)     Litigation.  There is no material action, suit, arbitration, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in the SEC
Documents.  Without limitation of the foregoing, there has not been, and to the
knowledge of the Company, there is not pending, contemplated or anticipated, any
inquiry or investigation by the SEC involving the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries is subject to any
order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.

 

(q)     Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for, and neither the Company nor any of its
Subsidiaries has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

(r)     Employee Relations.  Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a
union.  The Company and its Subsidiaries believe that their relations with their
employees are good.  To the knowledge of the Company, no executive officer or
other key employee of the Company or any of its Subsidiaries is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in material compliance with all applicable
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(s)     Title. Each of the Company and its Subsidiaries holds good title to, or
a valid leasehold interests in, all real property, leases in real property,
facilities or other interests in real property owned or held by the Company or
any of its Subsidiaries that is material to the business of the Company (the
“Real Property”).  The Real Property is free and clear of all Liens and is not
subject to any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except for (a) Liens for current
taxes not yet due, (b) zoning laws and other land use restrictions that do not
impair the present or anticipated use of the property subject thereto and
(c) those that are not likely to result in a Material Adverse Effect.  Any Real
Property held under lease by the Company or any of its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere in any material respect with the use made and
proposed to be made of such property and buildings by the Company or any of its
Subsidiaries.

 

(t)     Fixtures and Equipment.  Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing.

 

(u)     Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted.  The
Company does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others.  There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding its Intellectual Property Rights, except where such
claim, action or proceeding is not reasonably likely to result in a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries has received
any notice alleging any such infringement or claim, action or proceeding.

 

13

--------------------------------------------------------------------------------

 

 

(v)     Environmental Laws.  (i) The Company and its Subsidiaries (A) are in
compliance with any and all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, except in each of the foregoing clauses (A), (B) and (C), where
the failure to so comply or having such permits, licenses or other approval
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(i)     No Hazardous Materials:

 

(A)     to the Company’s knowledge, have been disposed of or otherwise released
from any Real Property of the Company or any of its Subsidiaries in violation of
any Environmental Laws; or

 

(B)     to the Company’s knowledge, are present on, over, beneath, in or upon
any Real Property or any portion thereof in quantities that would constitute a
violation of any Environmental Laws.  No prior use by the Company or any of its
Subsidiaries of any Real Property has occurred that violates any Environmental
Laws, which violation would have a material adverse effect on the business of
the Company or any of its Subsidiaries.

 

(ii)     To the Company’s knowledge, neither the Company nor any of its
Subsidiaries knows of any other person who or entity which has stored, treated,
recycled, disposed of or otherwise located on any Real Property any Hazardous
Materials, including, without limitation, such substances as asbestos and
polychlorinated biphenyls.

 

(w)     Tax Status.  The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject through the
date of this Agreement or have requested extensions thereof (except where the
failure to file would not, individually or in the aggregate, have a Material
Adverse Effect) and (ii) has paid all material taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and for which reserves required by GAAP have been created in the
financial statements of the Company or for cases in which the failure to pay
would not have a Material Adverse Effect.  There is no tax deficiency that has
been determined adversely to the Company or any of its Subsidiaries which has
had a Material Adverse Effect, nor does the Company or its Subsidiaries have any
knowledge or notice of any tax deficiency which could reasonably be expected to
be determined adversely to the Company or its Subsidiaries and which could
reasonably be expected to have a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------

 

 

(x)     Internal Accounting and Disclosure Controls.  The Company maintains
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934 Act) that is effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. 
Except as set forth in the SEC Documents, the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. 

 

(y)     Off Balance Sheet Arrangements.  There is no transaction, arrangement,
or other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(z)     Transfer Taxes.  All stock transfer or other taxes (other than income or
similar taxes) which are required to be paid in connection with the issuance,
sale and transfer of the Securities to be sold to each Buyer hereunder will be,
or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with; provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any Warrant Shares in a
name other than that of the Buyer of such Warrants, and the Company shall not be
required to issue or deliver such shares of Common Stock unless or until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

(aa)     Shell Company Status.  The Company is not currently and has not been
for the past twelve (12) months an issuer identified in Rule 144(i)(1)(i).

 

15

--------------------------------------------------------------------------------

 

 

(bb)     Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided in
this Agreement to the Buyers regarding the Company and its Subsidiaries, their
businesses and the transactions contemplated hereby, including the disclosure
schedules to this Agreement, furnished by or on behalf of the Company or any of
its Subsidiaries is true and correct and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  The Company acknowledges and agrees that no Buyer
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

4.

COVENANTS.

 

(a)     Reasonable Best Efforts.  Each Buyer shall use its reasonable best
efforts to timely satisfy each of the covenants hereunder and conditions to be
satisfied by it as provided in Section 6 of this Agreement.  The Company shall
use its reasonable best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 7 of this
Agreement.

 

(b)     Blue Sky.  Without limiting any other obligation of the Company under
this Agreement, the Company shall timely make all filings and reports relating
to the offer and sale of the Securities required under all applicable securities
laws (including, without limitation, all applicable federal securities laws and
all applicable “Blue Sky” laws), and the Company shall comply with all
applicable foreign, federal, state and local laws, statutes, rules, regulations
and the like relating to the offering and sale of the Securities to the Buyers.

 

(c)     Reporting Status.  Until the earlier of (i) the date upon which the
Buyers shall have sold all of the Securities and (ii) the one-year anniversary
of the full exercise of the Warrants (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act (reports filed in compliance with the time period specified in Rule 12b-25
promulgated under the 1934 Act shall be considered timely for this purpose), and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(d)     Use of Proceeds.  The Company will use the net proceeds from the sale of
the Securities for general corporate purposes, including working capital and
potential acquisitions.

 

(e)     Financial Information.  The Company agrees to send the following to each
Buyer during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within two (2) Business Days after the filing thereof with the SEC, a copy of
its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8 or Form S-4) or amendments filed pursuant to the 1933 Act, (ii) unless
the following are either filed with the SEC through EDGAR or are otherwise
widely disseminated via a recognized news release service (such as PR Newswire),
within one (1) Business Day after the release thereof, copies of all press
releases issued by the Company or any of its Subsidiaries and (iii) unless the
following are filed with the SEC through EDGAR, copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

16

--------------------------------------------------------------------------------

 

 

(f)     Listing.  The Company shall promptly secure the listing or designation
for quotation (as the case may be) of all of the shares of Common Stock issued
or issuable hereunder (including, without limitation, Warrant Shares) upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all such shares from time to
time issuable under the terms of the Transaction Documents on such national
securities exchange or automated quotation system.  The Company shall maintain
the Common Stock’s listing or authorization for quotation (as the case may be)
on the Principal Market, The New York Stock Exchange, the NYSE American, the
Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”).  Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

 

(g)     Conduct of Business.  The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(h)     Regulation M.  The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

5.

WarRANT REGISTER; LEGENDS.

 

(a)     Warrant Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)
and the aggregate number of Warrants held by such Person. 

 

(b)     Legends.  Each Buyer understands that the Securities have been issued
(or will be issued in the case of the Warrant Shares) pursuant to an exemption
from registration or qualification under the 1933 Act and applicable state
securities laws, and except as set forth herein, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

17

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.

 

(c)     Removal of Legends.  Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that a Buyer provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144, which may include an opinion of Buyer’s counsel), (iv)
in connection with a sale, assignment or other transfer (other than under Rule
144), provided that such Buyer provides the Company with an opinion of counsel
to such Buyer, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than two (2) Business Days (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the date such Buyer delivers such legended
certificate representing such Securities to the Company) following the delivery
by a Buyer to the Company or the Company’s transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Buyer as may be reasonably required above in
this Section 5(c as directed by such Buyer, either: (A) provided that the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program and such Securities are Purchase Shares or Warrant Shares, credit the
aggregate number of shares of Common Stock to which such Buyer shall be entitled
to such Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to such Buyer, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of such Buyer or its designee. The Company shall
be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

 

18

--------------------------------------------------------------------------------

 

 

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL the purchased securities.

 

(a)     The obligation of the Company hereunder to issue and sell the Purchased
Securities to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i)     Such Buyer shall have executed each of the other Transaction Documents
to which it is a party and delivered the same to the Company.

 

(ii)     Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Purchased Securities being purchased by such Buyer at the
Closing by wire transfer of immediately available funds.

 

(iii)     The representations and warranties of such Buyer shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by materiality or material adverse effect, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

(iv)      Each Buyer shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date. 

 

(v)     Each Buyer shall have delivered to the Company such other documents,
instruments or certificates relating to the transactions contemplated by the
Transaction Documents as the Company or its counsel may reasonably request.

 

7.

CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE the purchased securities.

 

(a)     The obligation of each Buyer hereunder to purchase its Purchased
Securities at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)     The Company shall have duly executed and delivered to such Buyer each of
the Transaction Documents to which it is a party and the Company shall have duly
executed (in the case of the Warrants) and delivered to such Buyer such
Securities as is set forth across from such Buyer’s name on the Schedule of
Buyers at the Closing pursuant to this Agreement.

 

19

--------------------------------------------------------------------------------

 

 

(ii)     Each representation and warranty of the Company shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by materiality or material adverse effect, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. 

 

(iii)      The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (1) in writing by the SEC or the
Principal Market or (2) by falling below the minimum maintenance requirements of
the Principal Market.

 

(iv)     The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Purchased
Securities, including without limitation, those required by the Principal
Market, if any.

 

(v)     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(vi)     Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(vii)     The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the Purchase Shares and the
Warrant Shares.

 

(viii)     The Company and its Subsidiaries shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by the Transaction Documents as such Buyer or its counsel may
reasonably request.

 

8.

TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within thirty (30) days of the date hereof, then such Buyer shall have the right
to terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
or failure to satisfy the conditions set forth in Section 6 and (ii) the
abandonment of the sale and purchase of the Purchased Securities shall be
applicable only to such Buyer providing such written notice; provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse such Buyer for the expenses actually incurred as of the
date of termination described in Section 4(g) above.  Nothing contained in this
Section 8 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

20

--------------------------------------------------------------------------------

 

 

9.

MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial.  The laws of the state of
Nevada shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or under any of the other Transaction
Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  Nothing contained
herein shall be deemed or operate to preclude any Buyer from bringing suit or
taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to such Buyer or to enforce a judgment or
other court ruling in favor of such Buyer.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)     Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event that any signature is delivered by
an e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

21

--------------------------------------------------------------------------------

 

 

(c)     Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.  Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.  The terms “herein,” “hereunder,” “hereof” and words of like
import refer to this entire Agreement instead of just the provision in which
they are found. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Schedules and Exhibits mean the Articles and Sections of,
and Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder.

 

(d)     Severability; Maximum Payment Amounts.  If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). 
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the following is
required or applicable), it is the intention of the parties that in no event
shall amounts and value paid by the Company and/or any of its Subsidiaries (as
the case may be), or payable to or received by any of the Buyers, under the
Transaction Documents (including without limitation, any amounts that would be
characterized as “interest” under applicable law) exceed amounts permitted under
any applicable law.  Accordingly, if any obligation to pay, payment made to any
Buyer, or collection by any Buyer pursuant the Transaction Documents is finally
judicially determined to be contrary to any such applicable law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of such Buyer, the Company and its Subsidiaries and such amount shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
applicable law.  Such adjustment shall be effected, to the extent necessary, by
reducing or refunding, at the option of such Buyer, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to such Buyer under the Transaction Documents.  For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by such Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

22

--------------------------------------------------------------------------------

 

 

(e)     Entire Agreement; Amendments.  This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and any Buyer, or any
instruments any Buyer received from the Company and/or any of its Subsidiaries
prior to the date hereof, and all such agreements and instruments shall continue
in full force and effect.  Except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  For clarification purposes, the
Recitals are part of this Agreement.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities, as applicable; provided that no such amendment
shall be effective to the extent that it (A) applies to less than all of the
holders of the Securities then outstanding or (B) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Holders may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion).  No consideration (other than reimbursement of legal
fees) shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents and all holders of the Purchased Securities.  From the date hereof and
while any Purchased Securities are outstanding, the Company shall not be
permitted to receive any consideration from a Buyer or a holder of Purchased
Securities that is not otherwise contemplated by the Transaction Documents in
order to, directly or indirectly, induce the Company or any Subsidiary (i) to
treat such Buyer or holder of Purchased Securities in a manner that is more
favorable than to other similarly situated Buyers or holders of Purchased
Securities, or (ii) to treat any Buyer(s) or holder(s) of Purchased Securities
in a manner that is less favorable than the Buyer or holder of Purchased
Securities that is paying such consideration; provided, however, that the
determination of whether a Buyer has been treated more or less favorably than
another Buyer shall disregard any securities of the Company purchased or sold by
any Buyer.  The Company has not, directly or indirectly, made any agreements
with any Buyers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.  Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company, any Subsidiary or
otherwise.  As a material inducement for each Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (x) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (y)  nothing contained in any of the SEC
Documents shall affect such Buyer’s right to rely on, or shall modify or qualify
in any manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document. 
“Required Holders” means (I) prior to the Closing Date, each Buyer entitled to
purchase Purchased Securities at the Closing and (II) on or after the Closing
Date, holders of a majority of the Purchase Shares and the Warrant Shares in the
aggregate as of such time issued or issuable hereunder or pursuant to the
Warrants.

 

23

--------------------------------------------------------------------------------

 

 

(f)     Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by electronic mail (provided
that such sent email is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s email server that such e-mail could not
be delivered to such recipient); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same.  The addresses and
e-mail addresses for such communications shall be:

 

If to the Company:

 

LiqTech International, Inc.
c/o LiqTech North America Inc.
1804 Buerkle Road
White Bear Lake, MN 55110

 

Telephone:  (651) 773-5850

Attention:       Sune Mathiesen, Chief Executive Officer
E-Mail:           sma@liqtech.com

 

With a copy (for informational purposes only) to:

 

K&L Gates LLP

 

200 South Biscayne Boulevard

 

Miami, Florida 33133-2399

 

Telephone: (305) 539-3306

 

Attention: Clayton E. Parker, Esq.

 

Email: Clayton.parker@klgates.com

 

24

--------------------------------------------------------------------------------

 

 

If to a Buyer, to its e-mail address set forth on the Schedule of Buyers, with
copies to such Buyer’s representatives as set forth on the Schedule of Buyers;
or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time and date, or (C) provided
by an overnight courier service shall be rebuttable evidence of personal
service, or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

(g)     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Purchased Securities.  The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Required Holders.  A Buyer may assign some or all
of its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, provided such assignee agrees in writing to
be bound by the provisions hereof that apply to Buyers in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.

 

(h)     No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k). 

 

(i)     Survival.  The representations, warranties, agreements and covenants
shall survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)     Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)     Construction.  The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. 
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for such Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

25

--------------------------------------------------------------------------------

 

 

(l)     Independent Nature of Buyers’ Obligations and Rights.  The obligations
of each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer.  Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents.  The Company and each
Buyer confirms that each Buyer has independently participated with the Company
and its Subsidiaries in the negotiation of the transaction contemplated hereby
with the advice of its own counsel and advisors.  Each Buyer shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.  The use of a single
agreement to effectuate the purchase and sale of the Securities contemplated
hereby was solely in the control of the Company, not the action or decision of
any Buyer, and was done solely for the convenience of the Company and its
Subsidiaries and not because it was required or requested to do so by any
Buyer.  It is expressly understood and agreed that each provision contained in
this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 

(m)     Performance Date.  If the date by which any obligation under any of the
Transaction Documents must be performed occurs on a day other than a Business
Day, then the date by which such performance is required shall be the next
Business Day following such date.

 

[signature pages follow]

 

26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:

 

 

 

 

 

LIQTECH INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

    

 

 

 

Name:

Sune Mathiesen

 

 

 

Title:

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

    

 

 

Name:

Laurence W. Lytton

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER:

 

ALICE W. LYTTON FAMILY LLC

 

 

 

 

 

   

 

 

 

 

 

 

 

 

By:

    

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER:

 

 

 

 

 

LYTTON-KAMBARA FOUNDATION

 

 

 

 

 

 

 

 

 

By:

    

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER: ______________________________

 

 

The Phoenix Insurance Company Ltd. 520023185

 

 

   

 

 

 

 

 

 

 

 

By:

    

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER: ______________________________

 

 

Shotfut Menayot Chool - Phoenix Amitim 540252525

 

 

   

 

 

 

 

 

 

 

 

By:

    

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

Buyer

 

Purchase

Shares

 

Warrants/Warrant

Shares

 

Purchase Price For

Purchased Securities

 

Investor A

    400,000     0   $ 2,000,000  

Investor B

    200,000     0   $ 1,000,000  

Investor C

    85,000     515,000   $ 3,000,000  

Investor D

    360,000     0   $ 1,800,000  

Investor E

    40,000     0   $ 200,000  

TOTAL

    1,085,000     515,000   $ 8,000,000  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[FORM OF WARRANT]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[REGISTRATION RIGHTS AGREEMENT]

 

 

 

 

 